Title: To Thomas Jefferson from Louisa C. Keets, 16 July 1806
From: Keets, Louisa C.
To: Jefferson, Thomas


                        
                            Annapolis July 16th 1806
                        
                        The hope which is kindled from the very ashes of despair alone emboldens me to address you. You to whom
                            nations bow to whom all look up I from desperation and fearless of exposure confidently write I own I feel there is
                            something like madness in it, a degree of madness which my situation alone can plead for pardon, let me not however add to
                            the offence by a long unmeaning preface.
                        Tho’ not a native of America I have lived in it 7 years and altho’ in a state of subordination in that
                            independance this happy country affords to the industrious. I have during that time had the daughters of the most
                            respectable citizens of Maryland under my tuition, my effects have been rewarded by the approbation of their parents my
                            emoluments sufficient to give me bread—I have been for some time solicited to go to Kentucky, attached to many here I
                            could not consent ‘till some misfortunes in my husbands family which have involved us also, joined to the depreciation of
                            this City determind me. The Hon Mr. Bedenger undertook to have an academy in readiness for me and I announced my
                            intentions of removing this autumn; every thing wore the smiling face
                            of hope. I believed we possessed sufficient here to pay all demands and to enable us to go with comfort our long journey.
                            I have given up the academy which has been conducted under my name the last 3 years in this City the recommendatory
                            letters the most respectable inhabitants enabled to send forward last month were the truest compensation for my exertions
                            here, and I may truly say I was ‘till this few days Happy behold the reverse, a certainty of the irreparable loss of 340$ has plunged me into despair I am almost incapable of
                            reflection I am miserable without a prospect of relief. from Mr. Keets family nothing can be expected, I am alone without
                            connections myself, too far from Mr. Bedenger to receive notices in time. for to add to the tale of woe I expect
                            confinement in Oct—I therefore must set off in the first week in Sep or my life must answer it, without a dollar to
                            prepare for a journey of 600 miles in a situation which precludes all possibility of darring those hardships which in health I should not regard. What can I do—the probablty is, that by
                            applying to those who have been my patrons here I might obtain a sufficient supply, but there is destruction in the idea.
                            my intercourse with the world teaches me how few there are who while they releve indigence can respect its feelings, to
                            you as incapable of exposing that misery which no prudence could have prevented, no foresight have avoided, I dare to ask
                            assistance, I could not beg of those with whom I have lived in equality, but I can of you whose virtues are the brightest
                            ornament of your exalted station solicit releif, ’tis true I have no security to offer you, consequently if you consider
                            my story as worth assistance you must risk the return. There is another
                            being whose benevolence is the bright distinction of his name. I shall also apply to but his power is confined. My
                                soul appears stretched to you for an answer on which depends
                            little less than life or death—
                  To be enabled to support my family by my own industry is the submit of my desire. I ask no
                            more, but that is now entirely out of my power in my present situation, I have given up the academy which has for the last
                            3 years been conducted under my name in this City. to live here then is equally impossible to going, where comparative
                            affluence awaits me. Is this a common case? does not the emergency plead for me does it not plead as an excuse both for
                            the presumption in addressing you and in my request—Forgive me if I again point out that the relief which is wanted must
                            be rendered immediately or it loses its effect——
                        Could I lay the language of my soul open to you, you would
                            pardon me for all but words are too trifing, I cannot say any thing equal to my feelings, I can only pray that the mesery
                            of this letter may by the man of benevolence exposed to none but Them who shall reward him and who
                            will make his station in eternity even more exalted than it is here. May the blessings of the broken hearted the thanks of
                            beings yet unborn attend you through life and sweeten death. should
                            you condescend to notice me a line address’d to me at this City will find the wretched supplier
                        
                        
                            Louisa C Keets
                     
                        
                    